United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3470WM
                                  _____________

United States of America,               *
                                        *
                    Appellee,           * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Mike Martinez-Hernandez,                *       [UNPUBLISHED]
                                        *
                    Appellant.          *
                                  _____________

                            Submitted: February 18, 1999
                                Filed: March 8, 1999
                                 _____________

Before RICHARD S. ARNOLD, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

        Mike Martinez-Hernandez appeals his conviction for illegal reentry of the
United States. Counsel filed a brief for Martinez-Hernandez under Anders v.
California, 386 U.S. 738 (1967). Martinez-Hernandez was given an opportunity to
file a supplemental brief, but he did not do so. Having carefully reviewed the record
and the Anders brief, we reject counsel's contention that the evidence was insufficient
to support the jury's verdict. Otherwise, we find no nonfrivolous issues. See Penson
v. Ohio, 488 U.S. 75, 80-82 (1988). We thus affirm Martinez-Hernandez's
conviction.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-